i§?§!-\P'Findings, the Court announced its legal determinations, Which are summarized ash
foiiows _ _ _ _ . '

Any determination of Whether a municipal land use regulation is so vague as to
be constitutionally infirm should not read the challenged provision in isolation, but l
rather as part ot` all applicable regulations In re Pierce Subdivision Application, 2008
V’l` 100 '-1] 20, 184 Vt. 365 (courts must “uphold [land use] standards even if they are
general and Will look to the entire ordinance, not just the challenged subsection, to
’ determine the standard to be applied. ”) (citations omitted)

The Village of Old Bennington Subdivision Regulations (“Regulations”) §2`.07
directs that “[t]rees existing on lots shall be preserved Wherever feasible.” Based upon
this Regulation, the Planning Commissio_n imposed Condition ~3(c), '>Which Applicants `
challenge by their Question l 7 ` l ’- l ` v

We initially shared Applicants’ concern of how to properly define “Where _`
feasible,” but, upon examining the remainder of the Village’ s land use regulations,
conclude that “_feasibility” relates to the practicality of preserving the existing trees
The Village has determined, through its land use regulations, that trees and other
natural landscaping are important contributors to the character of the Village in
general and the surrounding neighborhood in particulars See Village of .Old.,

Bennington Zoning Byla_Ws (“Bylaws_) § 90 (concerning the purpose of design review

 

' - 2 Peter Green also appears as an Interested Persoii in this appeal, but he did not attend the site visit

standards) and §95 (concerning the design review standards, including standards
found in Bylaws § 95(F)_ requiring “reasonable amounts of.plantings, landscaping, and '
screening with particular emphasis on trees, as required to maintain and improve the
visual quality of the Village. ”.} l v

Read in context with the stated purposes, criteria, and standards found 111 both
the Regulations_and Bylaws, Regulations § 2.07 allows a subdivider to clear his or her
property of dead or dying trees and underbrush,' so as to preserve its attractiveness
and viability for use, but limits tree cutting “where feasible,” so as to preserve the
existing trees until a development plan is submitted and approved for the subdivided
lots. Once` development plans are created for each subdivided lot,: the preserved trees
can be incorporated into-the development-in a way that is in harmony with the historic '

` qualities of the 1:Village as required under the Regulations and Bylaws. Based upon
this reasoning, ~`we DECLINE.to adopt Applican_ts’ claim; we hold that Regulation
§ 2.07 is not so_ vague as to be unconstitutional.~ y l `

Based upon the evidence presented at the de novo merits hearing, we conclude
that Regulation § 2 07 imposes an obligation upon Applicants, as a condition of the
approval of their subdivision application, to preserve the trees on each of the four
subdivided lots, §vhere feasible, so as to preserve and contribute to the character of the
Villa_ge and neighborhood settings In' connection with this particular application and
the»neighborhood that surrounds the’subdivision, we lind that it is feasible to preserve '
trees along the exterior lot boundaries and outside of the proposed building envelopes,
and to only restrict the cutting of trees that are at least six inches in diameter at
breast height (“QBH”) and are not dead or dying. `The preservation of these identified
trees will allow them to be included in any landscaping plan that_may he part of any

, future development .approval.3 'l`o effectuate this legal determination, we impose the ,
following condition upon our approval under Regulations § 2. 07: 4

Applicants and their successors and assigns shall not cut trees
that are at least 6” DBH and more than twenty feet away from the
building envelope/ setback area on each lot as depicted on Applicants’

 

3 'llie PC Decision, eis modified by this ludgrnerit Order, only authorizes the subdivision of the property and does
riot authorize any development of the subdivided lots. See 111 re Taft Coniers Assoc l7l Vt.135,l4l (2000)

 

(holding that a subdivision permit does not create a vested right for a developer 111 the zoning permit process, since ~

» ‘subdivi'sion review is` not intended to police prospective uses of the subdivided lots”)

4 The condition stated here substitutes for Coiiditiori 3(5§9_<
§ _QB§§ .OS.I. >BQWP.IQ§E§S§QSE§,~

E. 53 mm …v
ZOE.Umm ><>>m>_..xn_ J.r
Jm>_s~l|}» »/\ :S§
h __ .

._m>§m§¢m.e

  

 

 

 

 

 

§QzJ $O~zk._._Z_O_>

/ o§§=&
§§

\.V\ _:.an£oz§§u>zc;§{ou§§

. §§§§§D§w>&a.omziz§w=o»_zo§S§,.B § 3
l . §a.§§_ ..BB.E. =,. § ¥9.€§ e.: ~ 333 § z
‘ y ssi l.n_ § . ;Bb¢h¢! 33 § Ibn.:.~»! eq: =._ ssa §§ Q_
n H".H.§ MH § zs_..~.¥._ 82 § z;Uk.»...". Hm =._ visa is n
m m §§ w §§ s g §§ s .". §§ § _J
¥B._S§ ii 5
§§ »!.83.5
. Mu § §§ .x..oa..: >§_=.§. ai § § 53 §§ .§.»|»|.§Bes
M § 588 ¥z B_ ¢¢.3! § ..E¥
\°§>i§\ §§ § §§
wm§ z ..H~:f.¥§z §..=.S. vi 5 §§H§ .P&_?kk.l.
w . M §§ §§ § § §§ §§
. ...l gvbnl$: §§ § §
3 .l.\il\¢{.¢l
w §bn§ ¢¢.¥ hh-